ORIGINAL                                                                                 03/18/2020



                                                                                     Case Number: DA 19-0487
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   NO.DA 19-0487


  MARKUS HENDRIK KAARMA,

                      Petitioner/Appellant,

               -vs-
                                                               MAR 1 7 2020
                                                             Bowen Greenwood
  STATE OF MONTANA                                         Clerk of Suprerne Court
                                                              State of Montana


                      Respondent/Appellee.



                                        Order


        Based on Defendant/Appellant's Motion to Continue the Due Date to File

  and Serve Appellant's Opening Brief, there being no objection, and for good cause

  shown:

        IT IS HEREBY ORDERED that Appellant is granted an extension oftime

  to and including April 6, 2020, within which to prepare, file, and serve Appellant's

  Opening Brief on Appeal.

        DATED this lk day of March,2020.




                                               Chief Justice